United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-2586
                        ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                  Alberto Sanchez,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Sioux City
                                 ____________

                           Submitted: February 7, 2017
                            Filed: February 24, 2017
                                  [Unpublished]
                                 ____________

Before SMITH, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

       Alberto Sanchez directly appeals the district court’s1 judgment entered upon
a jury verdict finding him guilty of conspiring to distribute methamphetamine, and

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
distributing methamphetamine. In a brief filed pursuant to Anders v. California, 386
U.S. 738 (1967), Sanchez’s counsel challenges the sufficiency of the evidence and
the reasonableness of the sentence. In pro se supplemental briefs, Sanchez also
challenges underlying Guidelines findings. For the reasons that follow, we affirm.

       An indictment charged that from 2014 to June 2015, Sanchez conspired with
others to distribute 50 grams or more of actual methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (Count 1); and that on March 30 and
April 10, 2015, he distributed 5 grams or more of actual methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) (Counts 2-3). Sanchez proceeded to
trial, and the evidence included testimony of law enforcement officials and
cooperating witnesses who testified about conducting surveillance and making
controlled buys, and about selling methamphetamine provided by Sanchez. This
constituted sufficient evidence from which a reasonable jury could find Sanchez
guilty as charged. See United States v. Garcia, 646 F.3d 1061, 1066-67 (8th Cir.
2015) (discussing evidence supporting distribution conviction); United States v.
Ramirez, 362 F.3d 521, 524 (8th Cir. 2004) (discussing standard of review); United
States v. Romero, 150 F.3d 821, 826 (8th Cir. 1998) (discussing evidence supporting
conspiracy conviction).

      As for the sentence, we find no clear error in the drug-quantity attribution or
aggravating-role enhancement, both of which were supported by substantial evidence.
See United States v. Gaines, 639 F.3d 423, 427 (8th Cir. 2011) (clearly erroneous
standard of review; government bears burden of proving by preponderance of
evidence that role enhancement is warranted); United States v. Frazier, 280 F.3d 835,
851-52 (8th Cir. 2002) (review of drug-quantity finding). After calculating a
Guidelines imprisonment range of 324-405 months, the district court stated it was
granting a modest downward variance based on the relevant factors, and sentenced
Sanchez to 280 month in prison. We conclude that the district court did not impose



                                         -2-
a substantively unreasonable sentence. See United States v. Harlan, 815 F.3d 1100,
1107 (8th Cir. 2016).

       Finally, after conducting an independent review under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issue for review. The judgment
of the district court is affirmed, and counsel’s motion to withdraw is granted.
                          ______________________________




                                       -3-